 1   Ryan McDevitt, 43305
     (206) 6231900
 2   Keller Rohrback LLP
 3
     1201 3rd Avenue, Suite 3200
     Seattle, WA 98101
 4   Representing: Plaintiff                                             File No. 33348-2

 5

 6

 7

 8                                     United States District Court, Northern District of California

 9
                                               Northern District of California - District - San Jose
10

11

12   Ernesto Del Barrio Jr., et al.
                                                              )              Case No. 3:20-cv-07341-JCS
13                                                            )
                        Plaintiff/Petitioner
                                                              )               Proof of Service of:
14                                                            )      Complaint, Civil Cover Sheet, Summons, Correspondence, CIVIL
                               vs.                            )
                                                                     STANDING ORDERS FOR MAGISTRATE JUDGE JOSEPH C.
15                                                            )
                                                              )      SPERO, Standing Order for All Judges of the Northern District of
16   DR. ING. H.C. F. PORSCHE AG, et al.                      )      California, Electronic Case Filing (ECF) Registration Information,
                                                              )      Notice of Assignment of Case to a United States Magistrate Judge
17                                                            )      for Trial, Consent or Declination to Magistrate Judge Jurisdiction,
                       Defendant/Respondent                   )      Waiver of the Service of Summons
18                                                            )
                                                                               Service on:
19                                                                               Porsche Cars North America, Inc., as agent for Dr.
20
                                                                                 Ing. h.c.F. Porsche AG

21
                                                                                   Hearing Date:
22
                                                                                   Hearing Time:
23
                                                                                   Div/Dept:
24

25

26

27

28




                                                          PROOF OF SERVICE

     OL# 15361004
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address):                                                                TELEPHONE NO.:               FOR COURT USE ONLY

     Ryan McDevitt, 43305                                                                                            (206) 6231900
     Keller Rohrback LLP
     1201 3rd Avenue, Suite 3200
     Seattle, WA 98101                                                                        Ref. No. or File No.

 ATTORNEY FOR (Name):            Plaintiff                                                                                 33348-2
 Insert name of court, judicial district or branch court, if any:

 United States District Court, Northern District of California
 280 S. First St. #2112
 San Jose, CA 95113-3008
 PLAINTIFF:

     Ernesto Del Barrio Jr., et al.
 DEFENDANT:


    DR. ING. H.C. F. PORSCHE AG, et al.
                                                                     DATE:                                  TIME:                  DEPT/DIV:   CASE NUMBER:

      PROOF OF SERVICE
                                                                                                                                                     3:20-cv-07341-JCS

1. At the time of service I was a citizen of the United States, over 18 years of age and not a party to this action, and I served copies of:
                                                                                                                                                                   BY FAX
   &RPSODLQW&LYLO&RYHU6KHHW6XPPRQV&RUUHVSRQGHQFH&,9,/67$1',1*25'(56)250$*,675$7(-8'*(-26(3+&
   63(526WDQGLQJ2UGHUIRU$OO-XGJHVRIWKH1RUWKHUQ'LVWULFWRI&DOLIRUQLD(OHFWURQLF&DVH)LOLQJ (&) 5HJLVWUDWLRQ,QIRUPDWLRQ
   1RWLFHRI$VVLJQPHQWRI&DVHWRD8QLWHG6WDWHV0DJLVWUDWH-XGJHIRU7ULDO&RQVHQWRU'HFOLQDWLRQWR0DJLVWUDWH-XGJH-XULVGLFWLRQ
   :DLYHURIWKH6HUYLFHRI6XPPRQV
2. Party Served: Porsche Cars North America, Inc., as agent for Dr. Ing. h.c.F. Porsche AG



3. Person Served: CT Corp - Daisy Montenegro, Intake Specialist - Person Authorized to Accept Service of Process


4. Date & Time of Delivery:                                         10/22/2020             1:44PM


5. Address, City and State:                                         818 West Seventh Street, Suite 930
                                                                    Los Angeles, CA 90017


 6. Manner of Service:                                              Personal Service - By personally delivering copies.




Fee for Service: $ 40
                                                                                         I declare under penalty of perjury under the laws of the United States of
Registered California process server.                                                    America and the State of California that the foregoing is true and correct and
                                                                                         that this declaration was executed on 10/22/2020 at Petaluma, California.
County: Los Angeles
Registration No.: 4553
Expiration:
Jimmy Lizama
One Legal - P-000618-Sonoma
1400 North McDowell Blvd, Ste 300                                                   Signature:
Petaluma, CA 94954                                                                                                                Jimmy Lizama
                                                                                                                                                              OL# 15361004
